Citation Nr: 0832880	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  05-38 955A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for a back strain with 
history of minimal diffuse bulge at L2-3, L3-4 and L4-5, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for arthralgia of the 
left knee with loss of function due to pain, currently rated 
as 10 percent disabling.

3.  Entitlement to an increased rating for pseudofolliculitis 
barbae, currently rated as noncompensably disabling.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from December 1988 to December 
1998.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).   

A hearing was held before the undersigned Veterans Law Judge 
in March 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the hearing held in March 2008, the veteran reported 
recent treatment at VA medical facilities, specifically the 
VAMC at Birmingham.  He also reported that he was considering 
treatment through a private dermatologist.  Post-service 
treatment records pertaining to the service-connected 
disabilities would unquestionably be relevant to the issues 
on appeal.  Those treatment records must be obtained for 
review in connection with the appeal.  38 C.F.R. § 3.159.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  In the present case, the most recent 
examinations for the skin, spine and knee were conducted in 
2006.  The veteran's testimony suggests that there has been 
an increase in the severity of the disorders since that time.  
For example, he indicated that he has now developed urinary 
problems secondary to the back disorder.  He also 
specifically stated that "the weakness in my knee has gotten 
worse."  The Board finds that additional disability 
evaluation examinations would be useful in assessing the 
current severity of the disorders.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all VA clinical 
records pertaining to his recent 
treatment.  The veteran should also be 
asked to provide any copies of treatment 
records in his possession.  Efforts should 
continue unless it is determined that the 
records do not exist or that further 
efforts to obtain them would be futile.  

2.  The veteran should be afforded a VA 
joints examination to determine the 
current severity of his service-connected 
knee disorder.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
comment on the functional limitations, if 
any, associated with the veteran's 
service-connected knee disorder.  The 
severity of any instability or 
subluxation should be discussed.  The 
examiner should specifically note whether 
there is functional loss due to weakness, 
fatigability, incoordination, pain on 
movements, or when the joint is used 
repeatedly over time.  Of particular 
significance, the examiner should specify 
the point of flexion or extension of the 
knee at which pain begins to occur, and 
the point at which motion is impeded due 
to pain.  The examiner should attempt to 
quantify the degree of additional 
impairment, if any, during flare-ups.  
The examiner must specifically state 
whether the veteran's complaints and any 
claimed subjective manifestations are in 
keeping with the objectively demonstrated 
pathology.  If necessary to ascertain 
that, the veteran should be afforded 
imaging or other diagnostic studies.  

3.  The veteran should be afforded a VA 
examination to determine the current 
severity of his service-connected 
disability of the lumbosacral spine.  Any 
appropriate X-rays or other studies 
should be performed and the 
interpretations should be associated with 
the claims file.  The examiner should 
describe all manifestations of current 
disability due to the service-connected 
lumbosacral spine disorder in detail.  
All findings necessary to evaluate the 
veteran's spine disorder under the 
General Rating Formula for Diseases and 
Injuries of the Spine as well as under 
the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating 
Episodes should be provided.  The 
examiner should state the range of motion 
of the veteran's lumbosacral spine, in 
degrees, noting the normal range of 
motion.  The examiner should specifically 
note whether there is functional loss due 
to weakness, fatigability, 
incoordination, pain on movements, or 
when the joint is used repeatedly over 
time.  Of particular significance, the 
examiner should specify the point of 
flexion or extension at which pain begins 
to occur, and the point at which motion 
is impeded due to pain.  The examiner 
should attempt to quantify the degree of 
additional impairment, if any, during 
flare-ups or with extended use.  The 
examiner must specifically state whether 
the veteran's complaints and any claimed 
subjective manifestations are in keeping 
with the objectively demonstrated 
pathology.  If necessary to ascertain 
that, the veteran should be afforded 
imaging or other diagnostic studies.  A 
complete rationale should be provided for 
all opinions offered.  The claims file 
should be provided to the examiner prior 
to the examination and it is requested 
that the examiner indicate in the 
examination report if the veteran's 
medical records were reviewed.  

4.  The veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected skin 
disorder.  The claims folder should be 
made available to the examiner for review 
before the examination.  The examination 
report should consider all findings 
necessary to evaluate the claim under the 
regulations pertaining to skin disorders.  
The examiner should address the 
following: 1) the percentage of the 
entire body that is affected the service-
connected skin condition; 2) the 
percentage of the exposed areas affected 
by the condition; 3) whether topical 
therapy was required to treat the 
condition during the past 12- month 
period; and 4) whether intermittent 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs were 
required, and if so, for what period of 
time during the past 12-months.  The 
examiner should also describe any 
disfigurement or scars, and photographs 
of the affected area should be provided.  

5.  The RO should review the examination 
reports to determine if it is in 
compliance with this REMAND.  If deficient 
in any manner, it should be returned, 
along with the claims file, for immediate 
corrective action.

6.  Thereafter, the RO should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




